Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 6th day of August, 2009,by and between Allion Healthcare, Inc., a corporation with its headquarters located at 1660 Walt Whitman Road, Melville, New York 11747 (the “Employer”), and Robert E. Fleckenstein, R.Ph. (the “Executive”). WHEREAS, the Employer and the Executive previously entered into an agreement providing for the Executive’s employment by the Employer, which expired July 20, 2009; WHEREAS, the Employer and the Executive desire to enter into a new agreement to reflect the Executive’s duties and responsibilities and to provide for the Executive’s employment by the Employer upon the terms and conditions set forth herein; WHEREAS, the Employer and the Executive desire for this Agreement to be effective as of
